Title: To James Madison from Abraham Montague, 21 October 1815
From: Montague, Abraham
To: Madison, James


                    
                        
                            Middlesex County Virginia
                            
                            October the 21st. 1815
                        
                        
                            Verry Dear & Honoured Sir
                        
                    
                    I am about to address a person I have no acquaintance with But your Goodness Embolens me also to address on a Subjec⟨t⟩ I never did one in all my life your Eccellency may think it frenzy or deseption or Impudence But Oh alass would God I was in a situation Independant enough to make a Jest of what I am About to write. I have nothing to Recommend me to your Eccellencys favour But a Poor Unfortunate Fellow Citizen whos only Fortune almost is a Compannion & Thre⟨e⟩ Small children Not able to work or do anything But remind us of our Poverty & helpless cituation. Permit me Dr. Sir to Give you a Short & Correct Narrative of my misfortunes. I am an only Son of an Unfortunate Youngman Who sprung from a numerous fammily. (My Father Richard Montague) in the Revollutionary War with Grate Briton who had the honour to be one of the sons of Liberty that hope To Brake the fetters of Slavory & hand down to his posterrity that Indipendance that Is so highly vallued by Evry true amerrican He (my Father R. M.) was then a Midshipman in our then Verry Small infant Navy. On the close of the War & obtaining of the Indipendance of our cuntry (and also being dischargeed from on Bord of a Prisoners Ship & Two years of Imprisonment on Bord the Same) he obtained an Interest warrant for a Considerable amount which was to be drawn as Soon as the state of Virginia had Funds & also a Land Warrant for 2666 & ⅔ acres of Kentuckey Lands as Soon As the government could Settle & locate the Cuntry on account of the Savage State of The Indians at that time. To curtail these Remarkes Suffice it to Say that My Father died when I was about 18 months old my mama put the Interest Warrant in the hands of a

man who Gaimed it away at the Billiard table in Richmond & after wards took his Bond for it & he proved Insolvant & finally Was lost. My Father in his life time put his Land warrant in the hands of a Col. John Logan of Kentucky—to Locate but Owing to the danger In travelling through the wilderness & the Cruelty of the Indians Col. Logan put the warrant in The Land office my Father died Soon after & Col. Logan not knowing for whome he was to Act & Could not be Indamnified he neglected to do any thing with the warrant and I am Afraid that will be finally lost without you should Intifeer In the behalf of the Widow & the orphan my Mama attempted Several times to get the members of Congress from the adjoining districts to Interfeer in her Behalf But they Either would not or Could not do any thing with It now Consider Dr. Sir. my situation altho this may be beneath your Sphear yet Sir Condesend To read this my Epistle. You may think it Ignorance and folly in the higest degree to trouble you with such stuff—& you may think right two—if So it is for the lack of knoledge & information I Have lost my Right all men cannot have an edducation & it hapned to be my misfortune. I never Knew that ever congress Passed a law prohibbiting to Location of Ketky lands after A Sertain time Untill last Spring. I am Sure your Eccellency being always a friend to the Poor & oppressed of all People will Deign to doe Some thing for me if in your Power. For the truth of this your Eccellency can be fully Sattisfied by applying to the county where I Live. I can produce the Signatures of the Magistrates, the note Republick & the Seal of the state if Requiered—if I Cannot get the full Compliment of acres, & not in the state of Kenty. that is what I Expect I cannot do. Any part or Sexion of the Union will do for th⟨t⟩. In the U. states And thare alone I wish to End my days but Dr. Sir. my Importunity Dose not stop hear. I am in distress and thrall other wise. In the year 1812 I Baught me a Small pies of Land for which I was to give $600 & was to make three payments $200 Each—I made the first payment & half of the Second, the war Comming on I could not make any Thing on my land liveing in an exposed Sexion of State Bordering on the Bay we ware Frequently Harrassed & marched from one place to a nother but out of all the Lord delivered Us & gained an honourable & I hope a Lasting Peas. But trouble is again Come Upon Me my Crop this year has been blasted by the Dearth in our part of the Cuntry & Hardley have the best Farmers made Enough to Support there Fammilys & this Is not all my troubles. There is Exicutions against me for the $300 I Still owe for my Land. O my Dr. Sir. Could you let the Bowels of your Pity Move in a charritable way on a Poor fellow mortal. Giveing will not Impovish & Withholding will not enrichen the. To See the only Bed torn from under My wife & Children in the approach of winter & the only cow taken from The support of my tender babes & they dwindling away for the want of the Good & holesome nutriment the milk—makes my Blood chill within my viens. Oh Horrid

thaught. I speek in the Language of my Soul. This is no advantage that I would wish to take of Eccellenceys Goodness pray answer this my letter let your Station be as high as ever man attained to in this life pray Condicend to answer me As I shall Continue to Importune untill I Receave an answer, for fear of a miscarriage, my only crime perhaps in your Eyes may be Impertinance & poverty. I would Wish not to Reccommend my self but in simplicity of truth I do it. Ive. had the honour to Hand in one Jefferson & Two Maddesson Tickets for the Pesidential Chare. But you are Under no obligations to me for that I would do it again & again even If you did not Grant one of the Requests I have made so long as your Eccellency & Mr Jefferson Possesed the Pollittical Sentiments you always have done. I am a Republican. I glory in the name. I Receivd it from my ancestors and may it Decend to posterrity Unsullied Untill the last Shock of Time Shall dessolate all worlds. Consider Dr. Sir. & have Pity for the sake of my Poor distressed fammily $300 would clear me of my distress. To whome Should I apply to for Relief but God and the Chief of my Nation. You are able and if not as large a sum as that what you you pleas to Bestow. Ever So Little will be some help. I Conclude with praying God for your happiness may you dignify your station may God bless you and yours & our beloved Cuntry For Ever. May you fill the chare of State with the wisdom of Sollomon. May the Almighty God direct you to Such Measures as he Shall be pleasd. to own & bless. May you Be highly favoured of the Lord & may you be made fit to Reign with him through the countless ages of a never ending eternity is the Prayer of your Eccellencys Most Obediant Humble Servant & Unworthy Fellow Citizen till Death
                    
                        
                            Abraham Montague
                            
                        
                    
                    
                        NB If you should Send an answer to this as I hope you will to preven Importunity direct it to montagues Post office Essex County Virginia yors &c.
                        
                            A M
                        
                    
                